Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 8/4/2020, have been examined.  Claims 1-8, 10, 13, 15-23, and 27 have been amended. Claims 9, 11-12, 14, 24-26, and 28-32 have been canceled. No claims have been added. Claims 1-8, 10, 13, 15-23, and 27 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2019/074641, filed on Feb. 2, 2019,  which claims the priority to a division application No. PCT/CN2018/075960, filed on Feb. 9, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 11/23/2021 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 8/4/2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4 and 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites “the maximum operation bandwidth “ in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.  Claim 18 has a similar problem. 

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,  8, 10, 13, 15, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hugl et al. (USPub: 2018/0098223, hereinafter referred to as Hugl). 

Regarding claim 1, Hugl discloses a method performed by a terminal device, the method comprising:
receiving at least two uplink grants indicating at least granted resource units for the terminal device from a network node (para. 79, lines 3-5, wherein the UE receives two grants on carrier #3 and carrier #10); and
selecting an uplink grant from the at least two uplink grants based at least in part on availability of the granted resource units (para. 79, lines 6-10, where carrier #3 is available for UE to transmit).

Regarding claim 8, Hugl discloses everything as applied above. Hugl further discloses 
wherein the availability of the granted resource units is determined by the terminal device through performing corresponding listen-before-talk procedures for the granted resource units (para. 79, wherein the UE needs to perform LBT to determine whether the medium is available or not after receiving the grants).

Regarding claim 10, Hugl discloses everything as applied above. Hugl further discloses 

switching at least one of the at least two or transmitter chains from operating with a first granted resource unit to operating with a second granted resource unit according to the selected uplink grant, in response that the first granted resource unit is unavailable while the second granted resource unit is available (para. 111, wherein UE will switch to an available carrier when the scheduled carrier is not available).

Regarding claim 13, it is substantially the same as claim 1, except claim 8 is in a device claim format. Hugl discloses the method is implemented in a UE, which has a processor and a memory, and computer program (elements 252,  254, and 258 in FIGURE 2).  Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 1.

Regarding claim 15, Hugl discloses a method performed by a network node, the method comprising:
determining least two uplink grants indicating at least granted resource units for a terminal device (step 760 in FIGURE 7B, wherein the network device determine a set of uplink component carriers of a licensed- assisted uplink component carriers that are considered as conditional uplink component carriers to be used to transmit uplink data from a user equipment); and 
transmitting at least two uplink grants to the terminal device (para. 79, lines 3-5, wherein the UE receives two grants on carrier #3 and carrier #10, i.e., the network device transmits two grants to the UE).
Regarding claim 27, it is substantially the same as claim 15, except claim 27 is in a device claim format. Hugl discloses the method is implemented in a network node, which has a processor and a memory, and computer program (elements 202, 204, and 208 in FIGURE 2).  Because the same reasoning applies, claim 27 is rejected under the same reasoning as claim 15.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Novak et al. (USPub: 2014/0126483, hereinafter referred to as Novak). 

Regarding claim 2, Hugl discloses everything as applied above.  Hugl does not explicitly disclose the grants are related to a transmission quality estimation for the terminal device by the network node. However, this concept is well known in the art as disclosed by Novak. In the same field of endeavor, Novak discloses 
wherein the at least two or more uplink grants are related to at least one of the follows: 
a transmission quality estimation for the terminal device by the network node (para. 23, lines 9-13); and 
transmission capability of the terminal device which is configured with at least two or more transmitter chains (para. 22, lines 1-4 and para. 24, lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Novak’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “for providing device-assisted interference management in heterogeneous wireless network environments” (para. 17, lines 4-5).

Regarding claim 3, Hugl and Novak disclose everything as applied above.  Novak further discloses 
wherein the transmission quality estimation is based at least in part on reference signals transmitted from the terminal device to the network node for individual candidate resource units of the terminal device through each of the at least two or more transmitter chains (para. 23, lines 9-13). 


Regarding claim 16, Hugl discloses everything as applied above.  Hugl does not explicitly disclose the grants are determined according to transmission quality estimation for the terminal device by the network node. However, this concept is well known in the art as disclosed by Novak. In the same field of endeavor, Novak discloses 
wherein the two or more uplink grants are determined according to at least one of the follows: 
a transmission quality estimation for the terminal device by the network node (para. 23, lines 9-13); and 
transmission capability of the terminal device which is configured with at least two or more transmitter chains (para. 22, lines 1-4 and para. 24, lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Novak’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “for providing device-assisted interference management in heterogeneous wireless network environments” (para. 17, lines 4-5).
Regarding claim 17, Hugl and Novak disclose everything as applied above.  Novak further discloses 
wherein the transmission quality estimation is based at least in part on reference signals transmitted from the terminal device to the network node for individual candidate resource units of the terminal device through each of the at least two or more transmitter chains (para. 23, lines 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Novak’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “for providing device-assisted interference management in heterogeneous wireless network environments” (para. 17, lines 4-5).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Novak as applied to claims 2 and 16 above, and further in view of Chen et al. (USPub: 2018/0235025, hereinafter referred to as Chen). 

Regarding claim 4, Hugl and Novak disclose everything as applied above.  Hugl and Novak do not explicitly disclose wherein the transmission capability of the terminal device is signaled from the terminal device to the network node to indicate the number of transmitter chains of the terminal device and the maximum operation bandwidth per transmitter chain.  However, this concept is well known in the art as disclosed by Chen. In the same field of endeavor, Chen discloses 
wherein the transmission capability of the terminal device is signaled from the terminal device to the network node to indicate the number of transmitter chains of the terminal device and the maximum operation bandwidth per transmitter chain (para. 96, lines 4-7 and 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Hugl and Novak’s invention. One of ordinary skill in the art would have been motivated “to transmit to the wireless device, or to schedule transmissions of the wireless device, such that RF boundaries between different RF chains of the wireless device are not crossed or are accounted for)” (para. 6, lines 16-19).

Regarding claim 18, Hugl and Novak disclose everything as applied above.  Hugl and Novak do not explicitly disclose wherein the transmission capability of the terminal device is signaled from the terminal device to the network node to indicate the number of transmitter chains of the terminal device and the maximum operation bandwidth per transmitter chain.  However, this concept is well known in the art as disclosed by Chen. In the same field of endeavor, Chen discloses 
wherein the transmission capability of the terminal device is signaled from the terminal device to the network node to indicate the number of transmitter chains of the terminal device and the maximum operation bandwidth per transmitter chain (para. 96, lines 4-7 and 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of  Cai et al. (USPub: 2010/0202389, hereinafter referred to as Cai). 

Regarding claim 5, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two uplink grants comprise at least two uplink grants which configure at least one identical granted resource unit for the terminal device. However, this concept is well known in the art as disclosed by Cai. In the same field of endeavor, Cai discloses 
wherein the at least two uplink grants comprise at least two uplink grants which configure at least one identical granted resource unit for the terminal device (para. 11, lines 8-10, wherein the same resource unit is assigned to the UE in two grants).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cai’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “to provide the components of the wireless communication system 100 access to other networks” (para. 20 ,lines 9-10).

Regarding claim 19, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two uplink grants comprise at least two uplink grants which configure at least one identical granted resource unit for the terminal device. However, this concept is well known in the art as disclosed by Cai. In the same field of endeavor, Cai discloses 
wherein the at least two uplink grants comprise at least two uplink grants which configure at least one identical granted resource unit for the terminal device (para. 11, lines 8-10, wherein the same resource unit is assigned to the UE in two grants).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cai’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “to provide the components of the wireless communication system 100 access to other networks” (para. 20 ,lines 9-10).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Agarwal et al. (USPub: 2017/0374686, hereinafter referred to as Agarwal). 

Regarding claim 6, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two or more uplink grants have different priorities. However, this concept is well known in the art as disclosed by Agarwal. In the same field of endeavor, Agarwal discloses 
wherein the at least two or more uplink grants have different priorities (para. 15, lines 3-7, wherein two UP grants have different priorities). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Agarwal’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “for reducing random access collisions between two or more UEs” (para. 49, lines 1-3).

Regarding claim 20, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two or more uplink grants have different priorities. However, this concept is well known in the art as disclosed by Agarwal. In the same field of endeavor, Agarwal discloses 
wherein the at least two or more uplink grants have different priorities (para. 15, lines 3-7, wherein two UP grants have different priorities). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Agarwal’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “for reducing random access collisions between two or more UEs” (para. 49, lines 1-3).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Tirronen et al. (USPub: 2020/0383134, hereinafter referred to as Tirronen). 
Regarding claim 7, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two uplink grants comprise at least two uplink grants which share at least one transmission parameters parameter for the terminal device. However, this concept is well known in the art as disclosed by Tirronen. In the same field of endeavor, Tirronen discloses 
wherein the at least two uplink grants comprise at least two uplink grants which share at least one transmission parameters parameter for the terminal device (para. 78, lines 1-3, wherein the start position is the shared parameter for UL grants)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tirronen’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “to enable the UE to select an appropriate grant which is corresponding to the size of uplink transmission, such that the resources in the network is not wasted” (para. 18, lines 5-8).

Regarding claim 21, Hugl discloses everything as applied above.  Hugl does not explicitly disclose wherein the at least two uplink grants comprise at least two uplink grants which share at least one transmission parameters parameter for the terminal device. However, this concept is well known in the art as disclosed by Tirronen. In the same field of endeavor, Tirronen discloses 
wherein the at least two uplink grants comprise at least two uplink grants which share at least one transmission parameters parameter for the terminal device (para. 78, lines 1-3, wherein the start position is the shared parameter for UL grants)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tirronen’s method into Hugl’s invention. One of ordinary skill in the art would have been motivated “to enable the UE to select an appropriate grant which is corresponding to the size of uplink transmission, such that the resources in the network is not wasted” (para. 18, lines 5-8).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Hui et al. (USPub: 2018/0324865, hereinafter referred to as Hui). 

Regarding claim 22, Hugl discloses everything as applied above.  Hugl does not explicitly disclose checking a data transmission status of the terminal device, wherein the data transmission status indicates whether the granted resource units for the terminal device are used for data transmissions of the terminal device. However, this concept is well known in the art as disclosed by Hui. In the same field of endeavor, Hui discloses 
checking a data transmission status of the terminal device, wherein the data transmission status indicates whether the granted resource units for the terminal device are used for data transmissions of the terminal device (para. 73, lines 12-15, wherein the transmission status indicating which granted resource is used by the terminal device for the transmissions) 
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hugl in view of Hui as applied to claim 22 above, and further in view of Yoon et al. (USPub: 2018/0049065, hereinafter referred to as Yoon). 

Regarding claim 23, Hugl and Hui disclose everything as applied above.  Hugl and Hui do not explicitly disclose determining a decoding scheme for data transmitted from the terminal device to the network nod. However, this concept is well known in the art as disclosed by Yoon. In the same field of endeavor, Yoon discloses 
determining a decoding scheme for data transmitted from the terminal device to the network node, based at least in part on the data transmission status (para. 134, lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yoon’s method into Hugl and Hui’s invention. One of ordinary skill in the art would have been motivated to have that “the process of decoding the reference signal and identifying the terminal 200 by the base station 300 may be simplified” (para. 134, lines 9-11).  

based at least in part on the data transmission status, wherein the decoding scheme s corresponding to an uplink grant selected by the terminal device from the at least two or more uplink grants (Hui’s para. 73, lines 12-15,  Yoon’s para. 123, lines 3-5, and Hugl’s para. 79, lines 3-5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419